DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendments to the claims, filed on 7/5/2022, are accepted and appreciated by the examiner. Applicant has amended claims 1 and 26 and added claims 47-50. Therefore claims 1-17, 19, 21-27 and 30-50 are currently pending in the application.
The Examiner notes that claim 11 has been indicated as "Currently Amended" but no mark up to the claim is provided and the language has not been amended. Therefore, for the purposes of compact prosecution the Examiner takes this claim to be as  "Previously Presented".

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “measuring device”, “communication element” and “computing device”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The examiner takes the “measuring device” to be one of the alternatives listed in paragraph 0039 of the PG pub of the application. The Examiner takes the “computer device” and “computing device” to be any of the alternatives listed in paragraph 0046 of the PG pub of the application. The Examiner takes the “communication element” to be any of the alternatives listed in paragraph 0062 of the PG pub.  The Examiner takes the “locating device” to be any of the alternatives listed in paragraph 0040 of the PG pub.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47 and 49  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 47 and 49 recite “ the information received….includes at least one of an instrument model, serial number, specifications, past projects, locations, ownership, operator, service records, radiological isotope, model number, NRC licenses, hazardous material identification, hazardous material signatures, calibration/repair or encryption/authentication keys, instrument models, radiological, electromagnetic and chemical signature and energy spectrums.” Which leads to multiple instances of indefiniteness. 
First the acronym “NRC” has not been defined.
Second, due to the nature of the list and punctuation it is unclear how the terms “radiological, electromagnetic and chemical signature and energy spectrums” relate. Specifically, the combinations of conjunctions (“and”) make it unclear if each type relates only to signatures or signatures and energy spectrums. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-17, 19, 21-27 and 30-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bienvenu (US 2004/0260504) in view of Yamada (US 2007/0265004).
Regarding claim 1: Bienvenu discloses a system for measuring a characteristic of a construction material (Bienvenu abstract), and maintaining location information of a measuring device (Bienvenu paragraph 0027 where the association with a time stamp is history of location information), the system comprising: 
a measuring device for measuring a characteristic of a construction material (Bienvenu ref 100, paragraph 0018), the measuring device comprising an RFID tag (Bienvenu paragraph 0026) and; 
a communication element for wirelessly communicating the measured characteristic (Bienvenu ref 400, paragraph 0020) wherein the communication element is configured to communicate the measured characteristic over a non-cellular wireless network (Bienvenu paragraph 0020 where Bluetooth is explicitly disclosed and is non-cellular)  to a remote device that is operable to communicate the measured characteristic to a central computer system over a cellular wireless network (Bienvenu paragraph 0029, 0030) , 
wherein the measuring device determines the measured characteristic by applying a calibration formula that uses calibration constants (Bienvenu paragraph 0032 where calibration parameters are explicitly disclosed) and 
the system further comprises multiple interrogators, each interrogator at a respective location and having a respective range, each interrogator configured to detect the RFID tag upon the measuring device arriving within the respective range, and upon detecting the RFID tag (Bienvenu paragraphs 0025-0026 where there is a locating device (ref 300) for which is “configured to determine the position/location of the respective measuring device” (see 0025). There is further the use of a beacon device.  “The unit, in response to the signal, may then be configured to send a signal back to the beacon device indicative of the physical position and/or movement parameters of the unit, as determined by the locating device 300. “(see again paragraph 0025) Further, as stated in paragraph 0026 RFID is part of the locating device (ref 300). The locating device " The locating device 300 is configured to determine the position/location of the respective measuring device 100"(again in paragraph 0025).), communicate information to the central computer system (Bienvenu paragraph 0026 “the computer device 400 may be configured to communicate with only a single measuring device 100/locating device 300 unit, with multiple measuring device 100/locating device 300 units, and/or with other computer devices 400 configured for a separate set of measuring device 100/locating device 300 units”), the central computer system configured to maintain the information received from each interrogator that communicates the location information (Bienvenu paragraph 0027 where the association with a time stamp is history of location information)
Bienvenu does not explicitly disclose wherein each interrogator is further configured to communicate a tag activation code word comprising framing bits, synchronization bits, and an identifier associated with the interrogator, and, in response, receive, from the RFID tag, and acknowledgement tag activation code. 
Yamada discloses a RFID communication method for determining regions (Yamada abstract) in which RFID tags and receiver devices (Yamada paragraph 0010) receive unique signals from each transmitter (Yamada paragraph 0016 which are a “code word”) which include conditions of the signal (Yamada paragraph 0016 which are identifiers) such as position (Yamada paragraph 0043) synchronization information (Yamada paragraph 0043) and used this in sending an instruction to transmit (Yamada paragraph 0049 which is an acknowledgement and activation).
It would have been obvious at the time of filing to include the RFID procedures of Yamada in the invention of Bienvenu in order to correctly recognize a communicative region under various environments in a radio communication system in order to optimize the types, arrangements and the number of transmitters and receivers, improving the system design (Yamada paragraph 0004).
Regarding claim 2: Bienvenu and Yamada disclose the limitations of claim 1 as described above. Bienvenu also discloses the communication element is configured for receiving data from the measuring device (Bienvenu paragraph 0020, 0009) during a measurement, after a measurement, or at a predetermined step during a measurement (Bienvenu paragraph 0020 “communication between the computer device 400 and the measuring device 100 may be selectively established at any time”).
Regarding claim 3: Bienvenu and Yamada disclose the limitations of claim 1 as described above. Bienvenu also discloses the communication element is configured for receiving data from the measuring device (Bienvenu paragraph 0009, 0020) after the measuring device has measured a property of a paving-related material (Bienvenu paragraph 0020 where any receiving is disclosed).
Regarding claim 4: Bienvenu and Yamada disclose the limitations of claim 1 as described above. Bienvenu also discloses the communication element may be configured to comprise computer control code for controlling the measuring device (Bienvenu paragraph 0019 where control is disclosed).
Regarding claim 5: Bienvenu and Yamada disclose the limitations of claim 1 as described above. Bienvenu also discloses the communication element is configured to communicate computer control code to the measuring device for controlling the measuring device (Bienvenu paragraph 0019).
Regarding claim 6: Bienvenu and Yamada disclose the limitations of claim 1 as described above. Bienvenu also discloses the communication element receives control code from a computing device or a remoted device (Bienvenu paragraph 0018-0020).
Regarding claim 7: Bienvenu and Yamada disclose the limitations of claim 6 as described above. Bienvenu also discloses the remote device is a smart phone (Bienvenu paragraph 0019 where a portable smart device and PDA are disclosed, which are “smart phones” as interpreted).
Regarding claim 8: Bienvenu and Yamada disclose the limitations of claim 1 as described above. Bienvenu also discloses the remote device a smart phone (Bienvenu paragraph 0019 where a portable smart device and PDA are disclosed, which are “smart phones” as interpreted).
Regarding claim 9: Bienvenu and Yamada disclose the limitations of claim 1 as described above. Bienvenu also discloses at least one of the measuring device, the communication element and the remote device is configured to determine at least one of: a time or date stamp (Bienvenu paragraph 0027 where time and date stamps are explicitly disclosed), an electronic identifier of the measuring device (Bienvenu paragraph 0026 where RFID is an identifier), an identification of an operator or project of the measuring device (Bienvenu paragraph 0026 where RFID is an identifier), and location information of the measuring device (Bienvenu paragraph 0006-0007, 0025 where GPS location is explicitly disclosed paragraph 0028 where a GIS is disclosed) (Bienvenu paragraph 0031 where all alternatives are disclosed).
Regarding claim 10: Bienvenu and Yamada disclose the limitations of claim 1 as described above. Bienvenu also discloses the communication element receives data from the measuring device periodically, randomly, or by defined process (Bienvenu paragraph 0028).
Regarding claim 11: Bienvenu and Yamada disclose the limitations of claim 1 as described above. Bienvenu also discloses a locating device wherein the locating device is in the measuring device, on the measuring device, in the remoted device, on the remote device or in communication with the measuring device (Bienvenu ref 300, paragraph 0029, 0026).
Regarding claim 12: Bienvenu and Yamada disclose the limitations of claim 11 as described above. Bienvenu also discloses the locating device is in communication with the communication element (Bienvenu paragraph 0026, 0029).
Regarding claim 13: Bienvenu and Yamada disclose the limitations of claim 11 as described above. Bienvenu also discloses the locating device is configured to communicate a location of the measuring device to the communication element (Bienvenu paragraph 0026, 0029).
Regarding claim 14: Bienvenu and Yamada disclose the limitations of claim 11 as described above. Bienvenu also discloses at least one of the communication element, measuring device, and remote device includes the locating device (Bienvenu paragraph 0026, 0029).
Regarding claim 15: Bienvenu and Yamada disclose the limitations of claim 11 as described above. Bienvenu also discloses the locating device is configured for incorporating Global Positioning System (GPS), land-based beacon type, RFID, and Wide Area Augmentation Scheme (WAAS) capabilities assisted GPS or AGPS, DGPS or satellite (Bienvenu paragraph 0006-0007, 0025 where GPS location is explicitly disclosed paragraph 0028 where a GIS is disclosed).
Regarding claim 16: Bienvenu and Yamada disclose the limitations of claim 15 as described above. Bienvenu also discloses the locating device communicates with one of WLAN, LAN, IEEE 802.11 devices, RFID and cellular networks (Bienvenu paragraph 0029).
Regarding claim 17: Bienvenu and Yamada disclose the limitations of claim 1 as described above. Bienvenu also discloses the communication element is further configured to communicate with the measuring device over a wireless network (Bienvenu paragraph 0020, 0029).
Regarding claim 19: Bienvenu and Yamada disclose the limitations of claim 1 as described above. Bienvenu also discloses the measuring device is configured to measure one of a density, a density-related parameter, and a moisture content of at least one of a soil, aggregate, cement and an asphalt paving mix (Bienvenu claim 14).
Regarding claim 21: Bienvenu and Yamada disclose the limitations of claim 1 as described above. Bienvenu also discloses the non-cellular wireless network includes one of Bluetooth, an IEEE 802.11-based device, IEEE 802.xx, and WiFi (Bienvenu paragraph 0020).
Regarding claim 22: Bienvenu and Yamada disclose the limitations of claim 1 as described above. Bienvenu also discloses the communication element is configured for being controlled by an operator of the measuring module (Bienvenu paragraph 0031).
Regarding claim 23: Bienvenu and Yamada disclose the limitations of claim 1 as described above. Bienvenu also discloses the measuring device is configured to wirelessly send measurement data a memory device (Bienvenu paragraph 0028).
Regarding claim 24: Bienvenu and Yamada disclose the limitations of claim 23 as described above. Bienvenu also discloses the measuring device stores the relevant data which may be later wirelessly transmitted to the memory device (Bienvenu paragraph 0028).
Regarding claim 25: Bienvenu and Yamada disclose the limitations of claim 23 as described above. Bienvenu also discloses the measurement data are displayed on a computer device (Bienvenu paragraph 0031).
Regarding claim 26: Bienvenu discloses a method comprising: measuring a characteristic of a paving-related material with a measuring device (Bienvenu paragraph 0018) comprising an RFID tag (Bienvenu paragraph 0026); 
wirelessly communicating the measured characteristic to a remote device (Bienvenu paragraph 0029) over a non-cellular wireless network using a communication element (Bienvenu paragraph 0020 where Bluetooth is explicitly disclosed and is non-cellular); 
optionally communicating the measure characteristic to a central computer system over a cellular wireless network (Bienvenu paragraph 0029, 0030); and 
wherein measuring the characteristic of the paving-related material comprises the measuring device applying a calibration formula that uses calibration constants to determine the measured characteristic (Bienvenu paragraph 0032 where calibration parameters are explicitly disclosed) and
exchanging information between network enabled devices via a tracking component including an RFID tag or other component (Bienvenu paragraph 0026 where a locating device (ref 300) is disclosed and may include RFIS or other communication devices and “Such identifiers may serve other purposes such as, for example, maintaining an inventory of measuring device 100/locating device 300 units or tracking such units in the field”);
detecting by one or more of multiple interrogators, each at a respective location and having a respective range, the RFID tag upon the measuring device arriving within the respective range or ranges of the one or more multiple interrogators (Bienvenu paragraphs 0025-0026 where there is a locating device (ref 300) for which is “configured to determine the position/location of the respective measuring device” (see 0025). There is further the use of a beacon device.  “The unit, in response to the signal, may then be configured to send a signal back to the beacon device indicative of the physical position and/or movement parameters of the unit, as determined by the locating device 300. “(see again paragraph 0025) Further, as stated in paragraph 0026 RFID is part of the locating device (ref 300). The locating device " The locating device 300 is configured to determine the position/location of the respective measuring device 100"(again in paragraph 0025).); 
communicating, by each of the one or more of multiple interrogators, information to the central computer upon detecting the RFID tag (Bienvenu paragraph 0026 “the computer device 400 may be configured to communicate with only a single measuring device 100/locating device 300 unit, with multiple measuring device 100/locating device 300 units, and/or with other computer devices 400 configured for a separate set of measuring device 100/locating device 300 units”); and maintaining, at the central computer, a the information received from the one or more of multiple interrogators (Bienvenu paragraph 0027 where the association with a time stamp is history of location information).
Bienvenu does not explicitly disclose wherein detecting the RFID tag by the one or more of multiple interrogators includes communicating, by the one or more multiple interrogators, a tag activation code word comprising framing buts, synchronization bits, and an identifier associated with each interrogator, and, in response, receiving, from the RFID tag, an acknowledgement tag activation code;
Yamada discloses a RFID communication method for determining regions (Yamada abstract) in which RFID tags and receiver devices (Yamada paragraph 0010) receive unique signals from each transmitter (Yamada paragraph 0016 which are a “code word”) which include conditions of the signal (Yamada paragraph 0016 which are identifiers) such as position (Yamada paragraph 0043) synchronization information (Yamada paragraph 0043) and used this in sending an instruction to transmit (Yamada paragraph 0049 which is an acknowledgement and activation).
It would have been obvious at the time of filing to include the RFID procedures of Yamada in the invention of Bienvenu in order to correctly recognize a communicative region under various environments in a radio communication system in order to optimize the types, arrangements and the number of transmitters and receivers, improving the system design (Yamada paragraph 0004).
Regarding claim 27: Bienvenu and Yamada disclose the limitations of claim 1 as described above. Bienvenu also discloses the communication element is configured for communicating the measured characteristic to the remote device over the non-cellular wireless network in an encrypted format, and wherein software security keys for the encrypted format are stored on the computer device (Bienvenu paragraph 0029). 
Regarding claim 30: Bienvenu and Yamada disclose the limitations of claim 26 as described above. Bienvenu also discloses wirelessly communicating the measured characteristic from the remote device to the central computer system over the cellular wireless network comprises wirelessly communicating in one of an encrypted or un- encrypted format (Bienvenu paragraph 0029, 0030).
Regarding claim 31: Bienvenu and Yamada disclose the limitations of claim 1 as described above. Bienvenu also discloses the remote device communicates the measured characteristic to a central computer system over a cellular wireless network in an encrypted format in one of an encrypted or un-encrypted format (Bienvenu paragraph 0029, 0030).
Regarding claim 32: Bienvenu and Yamada disclose the limitations of claim 1 as described above. Bienvenu also discloses at least one of the measuring device, the communication element, and the remote device is configured to determine at least one of: location information of the measuring device automatically or when polled, and location of a measurement spot before, during, or after a measurement (Bienvenu 0023, 0025, 0027).
Regarding claim 33: Bienvenu and Yamada disclose the limitations of claim 1 as described above. Bienvenu also discloses the communication element is configured for communicating the measured characteristic data to the remote device over the non-cellular wireless network in at least one of a keyed or authenticated scheme, and wherein software keys for the keyed or authenticated data are stored on at least one of the computer remote device, communications element, and measuring device (Bienvenu paragraph 0031 where the third-party security key to deter tampering is this blocking).
Regarding claim 34: Bienvenu and Yamada disclose the limitations of claim 1 as described above. Bienvenu also discloses the measuring device stores the relevant data which may be later wirelessly transmitted to another device (Bienvenu paragraph 0034).
Regarding claim 35: Bienvenu and Yamada disclose the system of claim 1 as described above. Bienvenu also discloses the tracking component exchanges information with a reference point signpost approach for at least one of self-positioning, and remote positioning, thus determining present location of measuring device (Bienvenu paragraph 0025 where beacon-based location is disclosed which is this signpost approach. “In other instances, the unit may be configured to send a signal to the beacon device indicative of the physical position and/or movement parameters of the unit if the unit becomes separated from the beacon device by more than a selected distance.”).
Regarding claim 36: Bienvenu and Yamada disclose the system of claim 1 as described above. Bienvenu also discloses the tracking component uses near field or short-range communication (Bienvenu paragraph 0025).
Regarding claim 37: Bienvenu and Yamada disclose the system of claim 1 as described above. Bienvenu also discloses the tracking component exchanges information for mapping locations including data locations of the measuring device (Bienvenu paragraph 0025).
Regarding claim 38: Bienvenu and Yamada disclose the system of claim 1 as described above. Bienvenu also discloses a trigger is activated when the RFID tag leaves a predetermined area (Bienvenu paragraph 0025 where a predetermined area is used by the beacon) that comprises one or both of an indoor area, and an outdoor area (Bienvenu paragraph 0008-0009 where the road surface is an outdoor area).
Regarding claim 39: Bienvenu and Yamada disclose the system of claim 1 as described above. Bienvenu also discloses the tracking component monitors the measuring device at a workplace, at a warehouse, at a factory, during shipping, or at a trucking depot (Bienvenu paragraph 0008-0009 where the road surface is a “workplace”).
Regarding claim 40; Bienvenu and Yamada disclose the system of claim 1 as described above. Bienvenu also discloses interrogators mounted or positioned at predetermined locations (Bienvenu paragraph 0025 where a predetermined area is used by the beacon).
Regarding claim 41: Bienvenu and Yamada disclose the system of claim 1 as described above. Bienvenu also discloses the measuring device comprises at least one of: a nuclear density gauge; a nuclear moisture gauge; a microwave moisture gauge; a TDR moisture and/or density gauge; a frequency domain electromagnetic moisture and/or density gauge; a seismic pavement analyzer (SPA); a portable SPA (PSPA); a stiffness gauge; a falling weight deflectometer; a ground penetrating radar (GPR) type instrument; a radio frequency (RF) device; an electromagnetic device; a microwave device; an acoustic device; a moisture measuring device; a surface roughness measuring device; a pavement temperature sensor; a pavement temperature measuring device; a pavement roughness measuring device; a soil composition property device; a pavement thickness device; a roof moisture device; any suitable instrumentation capable of determining density by electromagnetic, acoustic, vibration, and/or microwave based measurement; a device for measuring a modulus of elasticity, shear and Young's; a device for measuring a stiffness of the soil or asphalt sample; a device for measuring soil strength; a device for measuring a void content; a device for measuring dispersive dielectric property; a device for measuring bulk density; a hand held monitors; a personal dosimeter device; and any combination thereof (Bienvenu ref 100, paragraph 0018 which discloses multiple sensor types as the measure device).
Regarding claim 42: Bienvenu and Yamada disclose the system of claim 1 as described above. Bienvenu also discloses the tracking component is used to determine a location with respect to a marker, a beacon, or a base (Bienvenu paragraph 0025).
Regarding claim 43: Bienvenu and Yamada disclose the system of claim 1 as described above. Bienvenu also discloses the tracking component exchanges information that includes at least one of diagnostic information, calibration information, and service information (Bienvenu paragraph 0032 where calibration parameters are disclosed, paragraph 0023 where service is disclosed).
Regarding claim 44: Bienvenu and Yamada disclose the system of claim 1 as described above. Bienvenu also discloses the tracking component operates in stand-alone operation, autonomous operation, or when polled (Bienvenu paragraph 0008 where the selective measurement is this operation).
Regarding claim 45: Bienvenu and Yamada disclose the system of claim 1 as described above. Bienvenu also discloses the tracking component identifies a location of the measuring device to a computer device, a connected network, or a remote computer (Bienvenu paragraph 0025).
Regarding claim 46: Bienvenu and Yamada disclose the system of claim 42 as described above. Bienvenu also discloses the tracking component is used to determine a location with respect to at least one of a room, a parking lot, a storage facility, and a signpost, while stationary or in route (Bienvenu paragraph 0025 where the beacon uses is this “signpost”).
Regarding claims 47 and 49: Bienvenu and Yamada disclose the system of claim 1 and the method of claim 26 as described above. Bienvenu also discloses the information received from the one or more of multiple interrogators includes at least one of an instrument model, serial number, specifications, past projects, locations, ownership, operator, service records, radiological isotope, model number, NRC licenses, hazardous material identification, hazardous material signatures, calibration/repair or encryption/authentication keys, instrument models, radiological, electromagnetic and chemical signature and energy spectrums (Bienvenu paragraph 0026 where a locating device (ref 300) is disclosed and may include RFIS or other communication devices and “Such identifiers may serve other purposes such as, for example, maintaining an inventory of measuring device 100/locating device 300 units or tracking such units in the field”; see also Yamada paragraph 0008). 
Regarding claim 48 and 50: Bienvenu and Yamada disclose the system of claim 1 and the method of claim 26 as described above. Bienvenu also discloses each interrogator is configured to communicate by query automatically, randomly, periodically, or at periodic intervals (Bienvenu paragraph 0028, 0031 see also Yamada paragraphs 0009 and 0044). 

Response to Arguments
Applicant's arguments filed 7/05/2022 have been considered but are moot, as the applicant’s amendment has required the new grounds of rejections as provided in the 103 rejections above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555. The examiner can normally be reached M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHANIE E BLOSS/               Primary Examiner, Art Unit 2896